The offense is the unlawful transportation of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of two years.
From the State's testimony it appears that the witness Davis and two companions, in the afternoon just after Christmas, were on the public road passing the home of the appellant. They drove up in front of his house, backed their car up to the gate and asked the appellant if he had anything to drink. He brought out and gave to them about four ounces of white corn whisky, which they drank. Appellant did not carry the liquor off of his premises.
The State's Attorney concedes that the facts do not show a violation of the law against the transportation of intoxicating liquor. The facts are not dissimilar from those reviewed in Warren's case, 94 Tex.Crim. Rep., 250 S.W. Rep., 429, in which the evidence was held insufficient to support the verdict. For the same reason the judgment in the present case is reversed and the cause remanded.
Reversed and remanded. *Page 166